DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: curing system in claim 1. The curing system in interpreted as a light based or heat based curing system such as forced air heater or radiant heaters (instant specification [0027-0028]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (JP2002141363 A- see machine translation attached) and Teshirogi et al (U.S Patent 7395847 B2) and Oshima (U.S Patent 7393095B2). 
Regarding claim 1, Nakagawa is also drawn to the art of a bonding apparatus (Abstract). Nakagawa discloses a bonding tool with a body portion for bonding a first and second workpiece, with a curing system used to cure adhesive between the first and second workpieces (Figures 1-2 & 6; [0031]; [0035]; [0036-0037]). 
The chip (2) is interpreted as the first workpiece, while the optical pickup main body (1) is interpreted as the second workpiece. The bonding tool is interpreted as the arm (11) and the body portion is interpreted as the arm tip portion (11a) which holds temporarily the first workpiece, and is moved by movable body (1) to bring the chip (2) closer to the second workpiece (1) [0036]. After this, adhesive injector (13) injects adhesive (3) between the two workpieces, and the adhesive is cured by ultraviolet irradiator (14) which irradiates UV rays [0036]. The UV irradiator (14) is positioned above the arm and is moved along with the arm (since it is positioned above the arm, it would move when the arm is moved as well) [0035] (Figures 1-2). Further, the bonding machine is interpreted as a combination of the bonding tool, curing system, and the base (8) on which the second workpiece (1) is held (Figures 1-2). Further, regarding the 
After this, adhesive injector (13) injects adhesive (3) between the two workpieces, and the adhesive is cured by ultraviolet irradiator (14) which irradiates UV rays [0036]. The UV irradiator (14) is positioned above the arm and is moved along with the arm (since it is positioned above the arm, it would move when the arm is moved as well) [0035] (Figures 1-2).
Further, regarding the body portion including a nozzle, Nakagawa is silent to a nozzle, but does disclose the arm tip portion (11a) and the magnet (12) that serve the same function of picking up a workpiece, albeit via magnetism than a vacuum pick up. 
Teshirogi discloses a nozzle (i.e. vacuum assisted pick up tool, as discloses in instant specification [0023]) as bonding tool that holds and picks up and places a workpiece for bonding.
Teshirogi, is drawn also to the art of bonding semiconductor elements to a die/mounting substrate (Abstract). Thus, Teshirogi is drawn generally to the art of bonding two workpieces (i.e. semiconductor elements being first workpieces and mounting substrate being second workpiece). Teshirogi also discloses bonding the semiconductor wafer to a disc (45) (Column 19, lines 29-45). Teshirogi discloses the disc being a quartz glass, thus Teshirogi discloses the two workpieces being glass and a semiconductor wafer. Further, Teshirogi discloses the semiconductor wafer being 
Thus, Teshirogi discloses bonding between workpieces which are semiconductor elements (10), semiconductor die (mounting substrate), and glass (disc 45). Teshirogi further discloses a collet (8, 8A, 8B) which picks up the semiconductor elements (10) and transfers them to the mounting substrate for bonding (Column 12, lines 6-21). Teshirogi further discloses the collets being vacuum assisted (i.e. nozzles as described in the instant specification [0023]).
It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Nakagawa with the bonding tool body portion including a nozzle as disclosed by Teshirogi, since as such it is known in the art to use nozzles (vacuum assisted tools) to pick up and place workpieces for bonding, as disclosed by Teshirogi, and would require merely a simple substitution of known elements. The courts have held that the simple substitution of one known element for another to obtain predictable results is likely to be obvious and product of ordinary skill (MPEP 2143 I(B)).
With regards to the limitation of “wherein the bonding tool including the body portion and the curing system is carried by a common motion system ‘while travelling’ on the bonding machine”, this limitation is further an intended use recitation and thus not given patentable weight, as apparatus claims cover what a device is and not what a device does, and as such the intended use limitations of the apparatus are not given patentable weight (MPEP 2114 (II)). Regardless, there is no suggestion in Nakagawa that the UV curing system (14) is not being moved also with the arm and the movable 
Regardless, in the event the applicant disagrees with the above explanations, it is known for a UV curing system to be a part of a bonding or bonding material ejection system, which moves along with the bonding tool, as disclosed by Oshima.
Oshima is drawn to the art of an ink jet recording apparatus in which a UV curable ink is ejected from nozzles holes of an inkjet head and wherein the ink in attached/bonded onto a recording medium and is cured by irradiation with ultraviolet light (Abstract). Oshima further discloses the inkjet head or a moving member which moves together with the inkjet head (i.e. a bonding tool being moved by a motion system) and is provided with a plurality of UV light emitting diodes that emit UV light and cure the ink, i.e. a curing system that is a part of the bonding tool and moves along with 
It would have been obvious to an ordinarily skilled artisan to have modified the bonding tool of Nakagawa, with the UV curing system being moved with the bonding tool by the common motion system as disclosed by Oshima, in order to achieve a uniform light illumination (Column 2, lines 4-5).

Regarding claim 2, Nakagawa discloses the instant limitations (see claim 1 rejection above). Nakagawa discloses a curing system being a UV irradiator i.e. a UV light source which irradiates UV rays) ([0035-0036]; Figure 2).

Regarding claim 3, Nakagawa has already disclosed the curing system being a UV irradiator (see claims 1 & 2 rejections above).

Regarding claim 6, the instant limitation is an intended use limitation, as it recites the intended use of the curing system for curing adhesive after bonding the first workpiece to the second workpiece. The apparatus of Nakagawa is capable of performing this intended use in any case, as Nakagawa discloses fixing the chip (2) to the optical pickup body (1) with adhesive and curing with the UV irradiator (14), thus this 

Regarding claim 7, the instant limitation is an intended use limitation, as it recites the intended use of the curing system for curing adhesive during bonding the first workpiece to the second workpiece. The apparatus of Nakagawa is capable of performing this intended use in any case, as Nakagawa discloses fixing the chip (2) to the optical pickup body (1) with adhesive and curing with the UV irradiator (14), thus this would mean that curing takes place both during fixing/bonding of the two workpieces, and after bonding/fixing of the two workpieces. Apparatus claims cover what a device is and not what a device does, and as such the intended use limitations of the apparatus are not given patentable weight (MPEP 2114 (II)).

Regarding claim 8, the instant limitation is an intended use limitation, as it recites the intended use of the curing system for curing adhesive while the body portions bonds another first workpiece or another workpiece to the second workpiece. The apparatus of Nakagawa is capable of performing this intended use in any case, as Nakagawa discloses fixing the chip (2) to the optical pickup body (1) with adhesive and then moving arm tip 11a up from or separating arm tip 11a from the chip (2), which would mean that arm tip 11a can be used to bond another chip (2) to the optical pickup body (1), and then curing with the UV irradiator (14), thus this would mean that curing 

Regarding claim 9, the instant limitations are drawn to either the first or second workpeice, and as such are limitations drawn to the article or material worked upon. Claim limitations for an article or material worked upon are not given patentable weight, as the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115). The apparatus of Nakagawa is capable of being used for bonding wherein one of the workpieces are semiconductor elements.
Even though the limitations as pertaining to an article or material worked upon are not given patentable weight, prior art guidance is provided below by Teshirogi.
Teshirogi, is drawn also to the art of bonding semiconductor elements to a die/mounting substrate (Abstract). Thus, Teshirogi is drawn generally to the art of bonding two workpieces (i.e. semiconductor elements being first workpieces and mounting substrate being second workpiece). Teshirogi also discloses bonding the semiconductor wafer to a disc (45) (Column 19, lines 29-45). Teshirogi discloses the disc being a quartz glass, thus Teshirogi discloses the two workpieces being glass and a semiconductor wafer. Further, Teshirogi discloses the semiconductor wafer being diced to semiconductor elements (10) which are then bonded to a mounting substrate (9) with a die attach film (37) (Column 20, lines 4-14; Column 17, lines 6-26; Figures 15A-15H; Figures 12G to 12H; Column 2, lines 1-14). Thus, Teshirogi discloses bonding 
It would have been obvious to an ordinarily skilled artisan to have modified the workpieces of Nakagawa to be semiconductor elements, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known method is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 10, the instant limitations are drawn to either the first or second workpeice, and as such are limitations drawn to the article or material worked upon. Claim limitations for an article or material worked upon are not given patentable weight, as the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115). The apparatus of Nakagawa is capable of being used for bonding wherein one of the workpieces are semiconductor elements.
Even though the limitations as pertaining to an article or material worked upon are not given patentable weight, prior art guidance is provided below by Teshirogi.
Teshirogi, is drawn also to the art of bonding semiconductor elements to a die/mounting substrate (Abstract). Thus, Teshirogi is drawn generally to the art of bonding two workpieces (i.e. semiconductor elements being first workpieces and mounting substrate being second workpiece). Teshirogi also discloses bonding the semiconductor wafer to a disc (45) (Column 19, lines 29-45). Teshirogi discloses the disc being a quartz glass, thus Teshirogi discloses the two workpieces being glass and 
It would have been obvious to an ordinarily skilled artisan to have modified the workpieces of Nakagawa to be semiconductor die, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known method is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 11, the instant limitations are drawn to either the first or second workpeice, and as such are limitations drawn to the article or material worked upon. Claim limitations for an article or material worked upon are not given patentable weight, as the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115). The apparatus of Nakagawa is capable of being used for bonding wherein one of the workpieces are semiconductor elements.
Even though the limitations as pertaining to an article or material worked upon are not given patentable weight, prior art guidance is provided below by Teshirogi.
Teshirogi, is drawn also to the art of bonding semiconductor elements to a die/mounting substrate (Abstract). Thus, Teshirogi is drawn generally to the art of 
It would have been obvious to an ordinarily skilled artisan to have modified the workpieces of Nakagawa to be glass, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known method is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 12, the instant limitations are drawn to either the first or second workpeice, and as such are limitations drawn to the article or material worked upon. Claim limitations for an article or material worked upon are not given patentable weight, as the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115). The apparatus of Nakagawa is capable of being used for bonding wherein one of the workpieces are semiconductor elements.

Teshirogi, is drawn also to the art of bonding semiconductor elements to a die/mounting substrate (Abstract). Thus, Teshirogi is drawn generally to the art of bonding two workpieces (i.e. semiconductor elements being first workpieces and mounting substrate being second workpiece). Teshirogi also discloses bonding the semiconductor wafer to a disc (45) (Column 19, lines 29-45). Teshirogi discloses the disc being a quartz glass, thus Teshirogi discloses the two workpieces being glass and a semiconductor wafer. Further, Teshirogi discloses the semiconductor wafer being diced to semiconductor elements (10) which are then bonded to a mounting substrate (9) with a die attach film (37) (Column 20, lines 4-14; Column 17, lines 6-26; Figures 15A-15H; Figures 12G to 12H; Column 2, lines 1-14). Thus, Teshirogi discloses bonding between workpieces which are semiconductor elements (10), semiconductor die (mounting substrate), and glass (disc 45 – transparent, transmits light). 
It would have been obvious to an ordinarily skilled artisan to have modified the workpieces of Nakagawa to be transparent, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known method is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 13, the instant limitations are drawn to either the first or second workpiece, and as such are limitations drawn to the article or material worked upon. Claim limitations for an article or material worked upon are not given patentable weight, 

Regarding claim 14, Nakagawa is also drawn to the art of a bonding apparatus (Abstract). Nakagawa discloses a bonding tool with a body portion for bonding a first and second workpiece, with a curing system used to cure adhesive between the first and second workpieces (Figures 1-2 & 6; [0031]; [0035]; [0036-0037]). The chip (2) is interpreted as the first workpiece, while the optical pickup main body (1) is interpreted as the second workpiece. Further, regarding the common motion system, this is also disclosed by Nakagawa, as Nakagawa discloses a movable body (10) which moves the bonding tool and the UV curing system.
The bonding tool is interpreted as the arm (11) and the body portion is interpreted as the arm tip portion (11a) which holds temporarily the first workpiece, and is moved by movable body (10) to bring the chip (2) closer to the second workpiece (1) [0036]. 
After this, adhesive injector (13) injects adhesive (3) between the two workpieces, and the adhesive is cured by ultraviolet irradiator (14) which irradiates UV rays [0036]. The UV irradiator (14) is positioned above the arm and is moved along with the arm (since it is positioned above the arm, it would move when the arm is moved as well) [0035] (Figures 1-2). Further, the bonding machine is interpreted as a combination of the bonding tool, curing system, and the base (8) on which the second workpiece (1) 
Further, regarding the body portion including a nozzle, Nakagawa is silent to a nozzle, but does disclose the arm tip portion (11a) and the magnet (12) that serve the same function of picking up a workpiece, albeit via magnetism than a vacuum pick up. 
Teshirogi discloses a nozzle (i.e. vacuum assisted pick up tool, as discloses in instant specification [0023]) as bonding tool that holds and picks up and places a workpiece for bonding.
Teshirogi, is drawn also to the art of bonding semiconductor elements to a die/mounting substrate (Abstract). Thus, Teshirogi is drawn generally to the art of bonding two workpieces (i.e. semiconductor elements being first workpieces and mounting substrate being second workpiece). Teshirogi also discloses bonding the semiconductor wafer to a disc (45) (Column 19, lines 29-45). Teshirogi discloses the disc being a quartz glass, thus Teshirogi discloses the two workpieces being glass and a semiconductor wafer. Further, Teshirogi discloses the semiconductor wafer being diced to semiconductor elements (10) which are then bonded to a mounting substrate (9) with a die attach film (37) (Column 20, lines 4-14; Column 17, lines 6-26; Figures 15A-15H; Figures 12G to 12H; Column 2, lines 1-14). Thus, Teshirogi discloses bonding between workpieces which are semiconductor elements (10), semiconductor die (mounting substrate), and glass (disc 45). Teshirogi further discloses a collet (8, 8A, 8B) which picks up the semiconductor elements (10) and transfers them to the mounting substrate for bonding (Column 12, lines 6-21). Teshirogi further discloses the collets being vacuum assisted (i.e. nozzles as described in the instant specification [0023]).

With regards to the limitation of “wherein the bonding tool including the body portion and the curing system is carried by a common motion system ‘while travelling’ on the bonding machine”, this limitation is further an intended use recitation and thus not given patentable weight, as apparatus claims cover what a device is and not what a device does, and as such the intended use limitations of the apparatus are not given patentable weight (MPEP 2114 (II)). Regardless, there is no suggestion in Nakagawa that the UV curing system (14) is not being moved also with the arm and the movable body (10), as the UV irradiator cures the adhesive after adhesive injection and is positioned above the arm, and thus it can be reasonably expected that the UV irradiator also moves along with the arm when the arm moves (Figures 1-2; [0035-0036]). Furthermore, the instant limitation, wherein the UV curing system is essentially made portable does not obviate over the prior art, as the courts have held that simply making a claimed device movable or portable is not sufficient by itself to patentably distinguish over an otherwise old devices unless there are new or unexpected results (MPEP 2144.04(V)(A)). Additionally, the instant limitations make it seem like what is being claimed is the UV curing system being integral or a part of the bonding tool and bonding 
Regardless, in the event the applicant disagrees with the above explanations, it is known for a UV curing system to be a part of a bonding or bonding material ejection system, which moves along with the bonding tool, as disclosed by Oshima.
Oshima is drawn to the art of an ink jet recording apparatus in which a UV curable ink is ejected from nozzles holes of an inkjet head and wherein the ink in attached/bonded onto a recording medium and is cured by irradiation with ultraviolet light (Abstract). Oshima further discloses the inkjet head or a moving member which moves together with the inkjet head (i.e. a bonding tool being moved by a motion system) and is provided with a plurality of UV light emitting diodes that emit UV light and cure the ink, i.e. a curing system that is a part of the bonding tool and moves along with the bonding tool while travelling (Abstract). Figures 1-2 of Oshima disclose the inkjet head (1) with the UV curing system (8) being moved by the motion system (31), and as can be seen both the curing system and bonding tool (inkjet head) are being moved while travelling by the motion system (Figure 1-2; Columns 12-13, lines 51-67 & 1-67; Column 14, lines 1-25). Further, as indicated in the claim interpretation above, the common motion system is interpreted as a bond head assembly, and this is exactly what Oshima also discloses.
It would have been obvious to an ordinarily skilled artisan to have modified the bonding machine of Nakagawa, with the UV curing system being moved with the 

Regarding claim 15, Nakagawa has already disclosed a moving system (movable body 10), which moves the arm (11) and the UV irradiator (14), with the UV irradiator positioned above the arm tip (11a). Given that the UV irradiator has to be positioned above arm tip (11a) (because the UV rays are evenly irradiated due to the configuration of the inclined surface 27 of the arm tip [0035]) and the arm tip (11a) is being moved by the movable body (10), it would mean the UV irradiator is also moved by the moving body (10). 

Regarding claim 16, the instant limitations are intended use limitations, with the intended use being the use of bonding machine as a die attach machine and the use of a bonding tool as a die attach tool. Intended use limitations of an apparatus are not given patentable weight. The apparatus of Nakagawa is capable of serving as a die attach machine and a die attach tool, given that the apparatus of Nakagawa bonds two workpieces together and thus can bond a semiconductor die as well, which would make it capable of serving as a die attach tool. Apparatus claims cover what a device is and not what a device does, and as such the intended use limitations of the apparatus are not given patentable weight (MPEP 2114 (II)).
Even though the intended use limitations are not given patentable weight, prior art guidance it provided by Teshirogi.

It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Nakagawa, with the bonding machine being used as a die attach machine and the bonding tool being uses as a die attach tool, as disclosed by Teshirogi, since as such this is a known prior art element, and the courts have held that the combination of 

Regarding claim 17, Nakagawa discloses a bonding tool with a body portion for bonding a first and second workpiece, with a curing system used to cure adhesive between the first and second workpieces (Figures 1-2 & 6; [0031]; [0035]; [0036-0037]). The chip (2) is interpreted as the first workpiece, while the optical pickup main body (1) is interpreted as the second workpiece. 
The bonding tool is interpreted as the arm (11) and the body portion is interpreted as the arm tip portion (11a) which holds temporarily the first workpiece, and is moved by movable body (1) to bring the chip (2) closer to the second workpiece (1) [0036]. 
After this, adhesive injector (13) injects adhesive (3) between the two workpieces, and the adhesive is cured by ultraviolet irradiator (14) which irradiates UV rays [0036]. 
The UV irradiator (14) is positioned above the arm and is moved along with the arm (since it is positioned above the arm, it would move when the arm is moved as well) [0035] (Figures 1-2). 
Further, the bonding machine is interpreted as a combination of the bonding tool, curing system, and the base (8) on which the second workpiece (1) is held (Figures 1-2). The support structure is interpreted as the base (8) which supports the optical pickup body (1) (Figures 1-2). Nakagawa discloses the steps of carrying a first workpiece (chip 2) with the arm (11) and UV irradiator (14) being moved by the movable body (10), and 
With regards to the limitation of “carrying a first workpiece with a bonding tool, wherein the bonding tool, including a body portion and a curing system, is carried by a common motion system on the bonding machine”, there is no suggestion in Nakagawa that the UV curing system (14) is not being moved also with the arm and the movable body (10), as the UV irradiator cures the adhesive after adhesive injection and is positioned above the arm, and thus it can be reasonably expected that the UV irradiator also moves along with the arm when the arm moves (Figures 1-2; [0035-0036]). Furthermore, the instant limitation, wherein the UV curing system is essentially made portable does not obviate over the prior art, as the courts have held that simply making a claimed device movable or portable is not sufficient by itself to patentably distinguish over an otherwise old devices unless there are new or unexpected results (MPEP 2144.04(V)(A)). 
Regardless, in the event the applicant disagrees with the above explanations, it is known for a UV curing system to be a part of a bonding or bonding material ejection system, which moves along with the bonding tool, as disclosed by Oshima.
Oshima is drawn to the art of an ink jet recording apparatus in which a UV curable ink is ejected from nozzles holes of an inkjet head and wherein the ink in attached/bonded onto a recording medium and is cured by irradiation with ultraviolet light (Abstract). Oshima further discloses the inkjet head or a moving member which moves together with the inkjet head (i.e. a bonding tool being moved by a motion system) and is provided with a plurality of UV light emitting diodes that emit UV light and 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Nakagawa, with the UV curing system being moved with the bonding tool by the common motion system as disclosed by Oshima, in order to achieve a uniform light illumination (Column 2, lines 4-5).

Regarding claim 18, Nakagawa has disclosed UV curing to take place before the arm 11a is separated or moved from the chip (2) (see figures 6a-6d of Nakagawa & [0035-0036]), and thus Nakagawa discloses that curing can occur simultaneously with the bonding step (bonding step being interpreted in this instance as the chip still being held by arm 11a, even though adhesive has already been injected and ‘bonding’ per say has been completed, because the state of the chip 2 being still held by arm tip 11a can be interpreted as the chip (2) being still bonded/fixed). In any event, the instant limitation merely claims that the curing step occurs simultaneously with bonding step, and is merely a rearrangement of steps, and as such no invention generally is involved in the broad concept of performing simultaneously operations which have previously been In re Tatincloux, 108 USPQ 125). To reiterate, the transposition of process steps or splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish processes, and selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV (C)).

Regarding claim 19, Nakagawa has disclosed that the adhesive injection takes place before the UV curing step (see figures 6a-6d & [0035-0036]), and as such then, this can be interpreted as the curing step being performed after the bonding step. The bonding step in this instance is being interpreted as adhesive injection step, since the adhesive is responsible for bonding the chip (2) to the second workpiece (1). In any event the limitation of the curing step occurring after the bonding step is merely a rearrangement of steps. The courts have held that the transposition of process steps or splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish processes, and selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV (C)).

Regarding claim 20, Nakagawa has already disclosed the curing step happening after the bonding/fixing step (see claim 17 rejection above – [0035-0036] & Figure 6). Nakagawa, however, has not explicitly disclosed applying another or multiple first workpieces to another portion of the second workpiece, and the curing occurring at 
Teshirogi, is drawn also to the art of bonding semiconductor elements to a die/mounting substrate (Abstract). Thus, Teshirogi is drawn generally to the art of bonding two workpieces (i.e. semiconductor elements being first workpieces and mounting substrate being second workpiece). Teshirogi discloses the semiconductor wafer being diced to semiconductor elements (10) which are then bonded to a mounting substrate (9) with a die attach film (37) (Column 20, lines 4-14; Column 17, lines 6-26; Figures 15A-15H; Figures 12G to 12H; Column 2, lines 1-14). Teshirogi discloses a collet (8) which picks up semiconductor elements (10) (interpreted as first workpiece) and bonds them to a mounting substrate (9) (interpreted as second workpiece) using a die attach film (37) (Figures 15G-15H & 17I-17J). Teshirogi further discloses heating mechanism for heating the die attach film being provided (i.e. curing/heating mechanism to heat/cure the die attach film) (Column 17, lines 11-27). Further Teshirogi has disclosed multiple semiconductor elements (10) being bonded to the mounting substrate (9) with the die attach film (37) (Figures 1E & 11G-11H & 12G-12H & 15G-15H & 17I-17J), in what can be seen to a continuous process or rather a sequential process in which one after the other the plurality of semiconductor elements is bonded to the mounting substrate (9). Further, then, Nakagawa as modified by Teshirogi, would mean that multiple first workpieces are bonded to another portion (multiple portions of second workpiece) of second workpiece one after the other/sequentially, and thus, since In re Tatincloux, 108 USPQ 125). To reiterate, the transposition of process steps or splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish processes, and selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV (C)).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Nakagawa, with multiple first workpieces being bonded to a second workpiece, in a continuous or sequential process (given that the collet (8) moves and picks up and bonds one semiconductor elements at a time (see above)), since as such it is known in the art to bond multiple first workpieces to portions of a second workpiece, 

Regarding claim 21, Nakagawa has already disclosed using an UV irradiator (14) to cure the adhesive (see claim 17 rejection above).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nakagawa (JP2002141363 A- see machine translation attached) and Teshirogi et al (U.S Patent 7395847 B2) and Oshima (U.S Patent 7393095B2) and Ishidai (U.S PG Pub 20160111676 A1).
Regarding claim 4, Nakagawa has not explicitly disclosed wall portions being a part of the UV curing system. However, it is known in the art to use wall portions/light blocking plates to block or direct light, as disclosed by Ishida.
Ishida is also drawn to the art of bonding two workpieces together (an organic EL element and a transparent sealing substrate) ([0031]; [0018]; [0073]). Ishida discloses a UV irradiation apparatus (Figure 2) with a light blocking plate (206) and lamps (202), and discloses that the light blocking plate prevents irradiation of the sample UV rays when the lamp is aging (i.e. time before UV lamp is properly turned on with optimum power output [0369-0370]) [0368]. Thus, the light blocking plate (206) is capable of blocking i.e. guiding in one direction or the other, the UV rays.


Regarding claim 5, Nakagawa has not explicitly disclosed a heater for heating/curing the adhesive. However, it is well-known in the art to provide a heater or curing adhesive, as disclosed by Ishida.
Ishida is also drawn to the art of bonding two workpieces together (an organic EL element and a transparent sealing substrate) ([0031]; [0018]; [0073]). The organic EL element is bonded to the transparent sealing substrate by curing an adhesive with a heater [0308].
It would have been obvious to have modified the apparatus of Nakagawa, specifically the curing system, with a heater for curing adhesive, as disclosed by Ishida, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143 I(A)). Further, it would have been obvious to provide a heater for heating the adhesive, in order to be able to obtain thermal curing of the adhesive [0308].

Response to Arguments
Applicant’s arguments, see Amendment pages 5-7, filed 01/05/2022, with respect to the rejection(s) of claim(s) 1, 14 & 21 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakagawa, Teshirogi and Oshima.
As pointed out in the rejection of claim 1, the limitation of wherein the bonding tool including the body portion and the curing system is carried by a common motion system ‘while travelling’ on the bonding machine”, this limitation is further an intended use recitation and thus not given patentable weight, as apparatus claims cover what a device is and not what a device does, and as such the intended use limitations of the apparatus are not given patentable weight (MPEP 2114 (II)). Regardless, there is no suggestion in Nakagawa that the UV curing system (14) is not being moved also with the arm and the movable body (10), as the UV irradiator cures the adhesive after adhesive injection and is positioned above the arm, and thus it can be reasonably expected that the UV irradiator also moves along with the arm when the arm moves (Figures 1-2; [0035-0036]).
Furthermore, the instant limitation, wherein the UV curing system is essentially made portable does not obviate over the prior art, as the courts have held that simply making a claimed device movable or portable is not sufficient by itself to patentably distinguish over an otherwise old devices unless there are new or unexpected results (MPEP 2144.04(V)(A)). Additionally, the instant limitations make it seem like what is being claimed is the UV curing system being integral or a part of the bonding tool and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nally (U.S Patents 9884475B2 & 10227180B2 - both drawn to the art of bonding machines for two or more substrates/workpieces), Suzuki (U.S Patent 6783227B2 – drawn also to an inkjet printing machine (i.e. inkjet bonding) that has a UV curing system which moves along with the bonding tool).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712